PER CURIAM:
TMs matter is before us on the unopposed recommendation of the Board on Professional Responsibility (the Board) that reciprocal discipline be imposed on respondent in the form of a six-month suspension.* The recommendation stems from identical discipline imposed on respondent by the Supreme Court of Illinois after finding that respondent, inter alia, had failed to return unearned fees to more than one client and neglected one client’s arbitration case. In addition, respondent has a record of prior discipline.
For the reasons stated in the report and recommendation of the Board, we accept the Board’s recommendation for reciprocal discipline. Accordingly, David W. Adelman is suspended from the practice of law in the District of Columbia for six months beginning on October 31,1997, the date of filing of the affidavit required by D.C. Bar R. XI, § 14(g) (1997). See In re Slosberg, 650 A.2d 1329 (D.C.1994).

So ordered.


 Neither respondent nor Bar Counsel has filed an exception to the Board's recommendation.